Appleton, O. J.
This is a complaint under K. S., c. 131, § 8, for an attempt on the part of the defendant to violate the provisions of c. 67 of the acts of 1876, being an act “ to prevent the destruction of certain fish in the upper waters of the Penobscot river.”
It is provided by c. 67 that “ there shall be, between the first day of April and the fifteenth day of July of each year, a weekly close time of four days, from sunrise on Sunday to sunrise on Thursday of each week, during which no salmon, shad, alewives or bass shall be taken or destroyed from or in the waters of the Penobscot river or its branches above the railroad bridge between Bangor and Brewer, but between said Thursday and Sunday at *197sunrise, as aforesaid, it shall be lawful to take any of said fish in said waters above said bridge, any law to the contrary notwithstanding.” This act relates only to a portion of the year. It contains no prohibition as to any other time.
The defense rests on the alleged repeal of c. 67 by the act of 1878, c. 75, by the twenty-eighth section of which “ all acts and parts of acts inconsistent with this act are hereby repealed.”
The question occurs whether there is any inconsistency between these different enactments. By the act of 1878, c. 75, § 10, it is provided that “ there shall be a close time for salmon from the fifteenth day of July of each year to the first day of April following, during which no salmon shall be taken or killed in any manner, under a penalty of not more than fifty nor less than ten dollars, and further penalty of ten dollars for each salmon so taken.”
But there is not the slightest inconsistency between the act of 1876 and that of 1878. By the act of 1876, c. 67, certain days are specified on which fish may be caught between the first day of April and the fifteenth of July of each year, but there is no enactment relating to the rest of the year. For aught that appears there was unlimited license of fishing the rest of the year. To remedy this the act of 1878, c. 75, was passed, prohibiting the taking or killing of salmon from the fifteenth of July of each year to the first day of April following. The omission of the act of 1876, is supplied by the enactment of 1878. The whole year is embraced in both acts.

Exceptions overruled.

Barrows, Daneorth, Virgin, Peters and Symonds, JJ., concurred.